Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Marshall on 5/2/2022.

The application has been amended as follows: 

1. 	(Currently Amended) A core engine for a gas turbine engine, comprising: 
a compressor section, a combustion section, and a turbine section defining at least in part an engine airflow path for the core engine; 
an inner flowpath surface positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing at least partially enclosing the compressor section and defining a forward end, the core casing comprising a moving inlet assembly at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area at the inlet and a second position defining a second inlet area at the inlet, the first inlet area being greater than the second inlet area, 
wherein the core engine defines 
wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner about the centerline axis 
an instrumented guide vane comprising one or more pressure sensor devices located at least partially in the engine airflow path for obtaining one or more measurements associated with airflow distortion, 
wherein the moving inlet assembly is configured to be controlled based at least in part on signals from the one or more pressure sensor devices,
wherein the moving inlet assembly defines a leading edge of the core casing, 
wherein the leading edge defines a first circumference in the first position, 
wherein the leading edge defines a second circumference in the second position, and 
wherein the second circumference is less than the first circumference.  

7. 	(Currently Amended) The core engine of claim 6, wherein the moving inlet assembly is movable between the first, second, and intermediate positions based on signals from a controller to adjust [[an]] the airflow distortion in the engine airflow path.  

9. 	(Currently Amended) A method for adjusting airflow distortion in a gas turbine engine on an aircraft, the gas turbine engine comprising a compressor section, a combustion section, and a turbine section in series flow, the compressor section, combustion section, and turbine section defining at least in part an engine airflow path, the gas turbine engine further comprising an inner flow path surface positioned at least partially within the compressor section and defining at least in part the engine airflow path, the gas turbine engine further comprising a core casing at least partially enclosing the compressor section and defining a forward end, the method comprising: 
determining, by one or more control devices, an airflow distortion condition associated with the engine airflow path, the airflow distortion condition determined at least in part from one or more measurements obtained by an instrumented guide vane; and 
controlling, by the one or more control devices, a moving inlet assembly to adjust the airflow distortion condition of the gas turbine engine having been determined at least in part from the one or more measurements obtained by the instrumented guide vane, wherein the core casing comprises the moving inlet assembly at the forward end, the moving inlet assembly and inner flow path surface together defining an inlet to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area and a second position defining a second inlet area, the first inlet area being greater than the second inlet area, 
wherein the core engine defines a centerline axis, 
wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner about the centerline axis 
wherein the moving inlet assembly defines a leading edge of the core casing, 
wherein the leading edge defines a first circumference in the first position, 
wherein the leading edge defines a second circumference in the second position, and 
wherein the second circumference is less than the first circumference. 
 
14. 	(Currently Amended) The method of claim 9, wherein determining the airflow distortion condition associated with the engine airflow path comprises obtaining the one or more measurements using one or more pressure sensor devices, wherein controlling the moving inlet assembly to adjust the airflow distortion condition comprises controlling the moving inlet assembly based at least in part on the one or more measurements obtained using the one or more pressure sensor devices.  

16. 	(Currently Amended) A gas turbine engine system for an aircraft comprising: 
a compressor section, a combustion section, and a turbine section defining at least in part an engine airflow path for a core engine; 
an inner flowpath surface positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing at least partially enclosing the compressor section and defining a forward end, the core casing comprising a moving inlet assembly at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area at the inlet and a second position defining a second inlet area at the inlet, the first inlet area being greater than the second inlet area, wherein the core engine defines a centerline axis, wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner about the centerline axis of the core engine; and 
a controller operably connected to the moving inlet assembly, the controller comprising one or more processors and one or more memory devices located on the aircraft, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: 
determine an airflow distortion condition within the engine airflow path; and 
control the moving inlet assembly to adjust an airflow through the engine airflow path to adjust the 
wherein the moving inlet assembly defines a leading edge of the core casing, 
wherein the leading edge defines a first circumference in the first position, 
wherein the leading edge defines a second circumference in the second position, and 
wherein the second circumference is less than the first circumference.  

17. 	(Currently Amended) The gas turbine engine system of claim 16, wherein the core engine comprises one or more pressure sensor devices located at least partially in the engine airflow path configured to obtain measurements to determine the airflow distortion condition, wherein the moving inlet assembly is controlled by the controller based at least in part on the measurements obtained by the one or more pressure sensor devices.  


Reasons for Allowance
Claims 1-4, 6-7, 9-14, 16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Olivier et al (US 20160195012 as referenced in OA dated 2/9/2022), Klees et al (US 3222863 as referenced in OA dated 2/9/2022), Norris et al (US 20090297334 as referenced in OA dated 2/9/2022), Griffin (US 20110056210 as referenced in OA dated 2/9/2022).  Olivier teaches a gas turbine engine.  Klees teaches a gas turbine engine with a movable inlet assembly.  Norris teaches a gas turbine engine using movable instrumented inlet guide vanes to adjust an airflow distortion.  
Regarding claims 1, 9 and 16, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the claim, a gas turbine engine with a moving inlet assembly defining a leading edge of a core casing wherein the leading edge defines a first circumference in a first position and a second circumference in a second position with the second circumference being less than the first circumference.  
Regarding claims 2-4, 6-7, 10-14, 17, 19-20, the claims are allowed at least by virtue of its respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741